Case 4:18-Cr-00622 Document 1 Filed in TXSD on 10/18/18 Page 1 of 1

~ 3 ~- c , ns
Soug$'!lé§§ofmiom
IN THE UNITED STA'I`ES DISTRICT COURT| UCT 1 8 2018
R T O
FO HE S UTHERN DISTRICT OF TEXAS mgm ,a"kdc°un

HOUSTON DIVISION

UNITEI) sTATES oF AMERICA §
vs. § CRIMINAL No. H-is-] 8 CR 6 2 2
DEMETR!US JoHNsoN §
INl)lcTMENT
The United States Grand Jury charges:
CoUNTi

(Theft of Mail bv Postal Emr)lovee)
From in or about December 2017 through in or about April 2018, within the Houston

Division of the Southern District of Texas,

DEMETRIUS JOHNSON,
defendant herein, being a United States Postal Service officer or employee, did remove and steal
from any such letter and mail, articles and things, to wit: cellular phones, which came into his
possession, entrusted to him, and intended to be conveyed and delivered by mail through the
United States Postal Service.

In violation of Title 18, United States Code, Section 1709.

A TRUE BILL n /3

Original Signature on File

RYAN K. PATRICK
United States Atto y

Byf M \/\_S<

Heather Winter
Assistant United States Attorney

 

